United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gastonia, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1608
Issued: January 20, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 8, 2020 appellant filed a timely appeal from a May 27, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 33 percent
permanent impairment of the penis, 73 percent permanent impairment of the left testicle and 60
1
2

5 U.S.C. § 8101 et seq.

The Boa rd notes that, following the May 27, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

percent permanent impairment of the right testicle, for which he previously received schedule
award compensation.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On December 6, 2010 appellant, then a 44-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 4, 2010 he sustained injuries after slipping on a wet
floor and hitting his groin on a chair. OWCP accepted the claim for genital organ contusion,
scrotal varices, impotence of organic origin, and unspecified orchitis and epididymitis.
On February 28, 2014 appellant filed a claim for a schedule award (Form CA-7).
By decision dated May 12, 2014, OWCP granted appellant a schedule award for 33 percent
permanent impairment of the penis. The period of the award was for 67.65 weeks and ran from
May 8, 2013 to August 24, 2014.
By decision dated December 8, 2014, OWCP granted appellant a schedule award for 33
percent permanent impairment of the right testicle. The period of the award was for 17.16 weeks
and ran from August 25 through December 23, 2014.
By decision dated May 17, 2016, OWCP granted appellant a schedule award for five
percent permanent impairment of the left testicle. The period of the award was for 2.60 weeks and
ran from December 24, 2014 through January 11, 2015.
On July 5, 2016 appellant requested reconsideration of the May 17, 2016 OWCP decision.
By decision dated July 14, 2016, OWCP denied his request for reconsideration.
On July 26, 2016 appellant filed a timely appeal to the Board. By decision dated
February 7, 2017, the Board set aside the May 17 and July 14, 2016 decisions of OWCP and
remanded the case for an appropriate permanent impairment rating using the conversion method
set forth in the FECA Procedure Manual.
In an April 21, 2017 report, OWCP’s district medical advisor (DMA), Dr. David I. Krohn,
Board-certified in internal medicine, reviewed the statement of accepted facts (SOAF), and
appellant’s medical record. He thereafter applied the conversion chart contained in the FECA
Procedure Manual as instructed by the Board. 4 The DMA determined that appellant had 11 percent
whole person impairment for the left testicle using Table 7-8, page 147 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5 In reaching
this determination, he assigned a class of diagnosis (CDX) of 2 or nine percent whole person
3

Docket No. 16-1537 (issued February 7, 2017).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(d)(2)(a) (January 2010).

5

A.M.A. Guides (6 th ed. 2009).

2

impairment for moderate detectable hormonal abnormalities. Appellant’s continuous symptoms,
despite treatment, moved the rating one position to the right, resulting in 11 percent whole person
impairment of the left testicle. Next, OWCP’s DMA applied the conversion table found in the
FECA Procedure Manual (11/15 = x/100) to find 73 percent permanent impairment of the left
testicle.6 Using Table 7-8, page 147, he determined that appellant had nine percent whole person
impairment for the right testicle. In reaching this determination, OWCP’s DMA assigned a CDX
of 2 or nine percent whole person impairment, with no evidence of symptoms or signs to move the
rating from the default position. He then applied the conversion table found in the FECA
Procedure Manual (9/15 = x/100) to find 60 percent permanent impairment of the right testicle. 7
Using Table 7-6, page 144, OWCP’s DMA determined that appellant had five percent whole
person impairment of the penis. In reaching this determination, he assigned a CDX of 1 or three
percent whole person impairment based on sexual function possible with varying degrees of
difficulty with erection responsive to medical treatment. Appellant’s moderate testing
abnormalities resulted in movement one position to the right, resulting in five percent whole person
impairment. Lastly, OWCP’s DMA applied the conversion table found in the FECA Procedure
Manual (5/15 = x/100) to find 33 percent permanent impairment of the penis. 8
By decision dated May 1, 2017, OWCP granted appellant a schedule award for an
additional 68 percent permanent impairment of the left testicle and an additional 27 percent
permanent impairment of the right testicle. The period of the award was for 49.40 weeks and ran
from January 12 through December 23, 2015.
On May 15, 2017 appellant requested reconsideration.
By decision dated May 18, 2017, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a) as he failed to submit any new and relevant
evidence or legal argument.
On September 22, 2017 appellant filed a claim for an additional schedule award (Form
CA-7) for permanent impairment of the penis.
OWCP received a September 20, 2017 report from Dr. David A. Nachamie, a treating
physician specializing in urology. Dr. Nachamie diagnosed erectile dysfunction, injury to
genitalia, and low testosterone. Appellant complained of some left testicle discomfort and swelling
and noted that medication helps with his erectile dysfunction.
In a letter dated October 11, 2017, Dr. Nachamie, advised that appellant appeared to have
reached maximum medical improvement as of May 8, 2013. He diagnosed erectile dysfunction,
low testosterone, and intermittent swelling and pain in his left testicle. Dr. Nachamie related that
he was not qualified to provide a permanent impairment rating.

6

Supra note 4.

7

Id.

8

Id.

3

On October 31, 2017 OWCP requested clarification from OWCP’s DMA as to whether the
medical evidence submitted since his April 21, 2017 review entitled appellant to an additional
schedule award for his accepted conditions. In a report dated December 7, 2017, OWCP’s DMA
reviewed Dr. Nachamie’s September 20 and October 11, 2017 reports and found no basis for an
additional schedule award.
By decision dated December 11, 2017, OWCP denied appellant’s request for an additional
schedule award.
In a report dated May 9, 2018, Dr. Michael Pryor, Board-certified urologist, noted
diagnoses including impotence, erectile dysfunction due to arterial insufficiency, testicular
hypogonadism, testicular hypofunction, and hypercholesterolemia. He, in a February 18, 2019
progress report, noted that appellant sustained an employment-related injury to his penis and
genitals. Dr. Pryor attributed appellant’s erectile dysfunction to arterial insufficiency.
In a July 22, 2019 report, Dr. Matthew A. Creighton, a Board-certified urologist, noted that
appellant was seen for complaints of erectile/sexual dysfunction and scrotal pain.
On October 8, 2019 appellant filed another claim for an additional schedule award (Form
CA-7).
In a letter dated November 1, 2019, appellant requested that OWCP refer him for a second
opinion evaluation to determine a permanent impairment rating for his penis.
OWCP thereafter referred appellant, together with a SOAF, list of questions, and medical
record, for a second opinion evaluation with Dr. Theodore Stamatakos, a Board-certified urologist,
to determine entitlement to an additional schedule award.
In a February 11, 2020 report, Dr. Stamatakos noted appellant’s history of injury and
provided examination findings. Using Table 7-8, page 147 of the A.M.A., Guides, Dr. Stamatakos
assigned a CDX 2 or nine percent whole person impairment for the left testicle based on complaints
of recurrent left scrotal pain and moderate hormonal abnormalities. Applying the conversion table
found in the FECA Procedure Manual (9/15 = x/100) to find 60 percent permanent impairment of
the left testicle. 9 Next, Dr. Stamatakos, using Table 7-8, page 147, assigned a CDX 2 or nine
percent impairment for the right testicle based on recurrent right scrotal pain and moderate
hormonal abnormalities. He then applied the conversion table found in the FECA Procedure
Manual (9/15 = x/100) to find 60 percent permanent impairment of the right testicle. 10 Lastly,
Dr. Stamatakos used Table 7-6, page 144 to determine that appellant had three percent whole
person impairment of the penis. In reaching this determination, he assigned a CDX 1 or three
percent whole person impairment based on a history of erectile dysfunction responsive to oral
medication and moderate testing abnormalities. Dr. Stamatakos applied the conversion table

9

Id.

10

Id.

4

found in the FECA Procedure Manual (3/15 = x/100) to find 20 percent permanent impairment of
the penis.11
In a March 6, 2020 addendum, Dr. Stamatakos determined that appellant had nine percent
whole person impairment of his left testicle and nine percent whole person impairment of his right
testicle. He further determined that appellant had five percent whole person impairment of his
penis.
On April 10, 2020 OWCP forwarded the February 11, 2020 impairment rating and
March 6, 2020 addendum by Dr. Stamatakos to an OWCP DMA for review. In May 22, 2020
report, OWCP’s DMA reviewed Dr. Stamatakos’ reports and applied the conversion table noting
that Dr. Stamatakos did not apply the conversion table found in the FECA Procedure Manual in
the March 6, 2020 addendum. He determined that appellant had 9 percent whole person
impairment of the left testicle, which, using the conversion table found in the procedure manual,
converted to 60 percent left testicle permanent impairment manual, 9 percent whole person
impairment of the right testicle, which, using the conversion table found in the procedure manual,
converted to 60 percent right testicle permanent impairment, and 5 percent whole person
impairment of the penis, which, using the conversion table found in the FECA Procedure Manual,
converted to 33 percent permanent impairment of the penis. OWCP’s DMA determined that
appellant was not entitled to an additional schedule award as appellant had previously been granted
a schedule award for 73 percent permanent of the left testicle, 60 percent permanent impairment
of the right testicle, and 33 percent permanent impairment of the penis.
By decision dated May 27, 2020, OWCP denied appellant’s request for an increased
schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA12 and its implementing regulations 13 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.14 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards. 15

11

Id.

12

Supra note 1 at § 8107.

13

20 C.F.R. § 10.404.

14

Id. at § 10.404(a); see also T.T., Docket No. 18-1622 (issued May 14, 2019); Jacqueline S. Harris, 54 ECAB
139 (2002).
15

Supra note 4 at Chapter 2.808.5(a) (March 2017); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).

5

No schedule award is payable for a member, function, or organ of the body that is not
specified in FECA or the implementing regulations. 16 The list of scheduled members includes the
eye, arm, hand, fingers, leg, foot, and toes. 17 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision. 18 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina, and skin. 19
OWCP’s procedures provide a formula to measure the percentage of impairment of an
organ when the whole person impairment is provided. The whole person impairment of the
claimant, identified as A, is divided by B, the maximum impairment of the organ, which equals X,
the impairment rating, divided by 100. For organs such as the penis, which have more than one
physiologic function, the A.M.A., Guides provides whole person impairment levels for each
function. When calculating the impairment of these organs, OWCP’s medical adviser must
consider all functions as instructed in the A.M.A., Guides. The maximum whole person
impairment ascribed to the particular organ (B) is obtained by combining the maximum levels for
all functions using the Combined Values Chart in the current edition of the A.M.A., Guides.20
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified. 21
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 33
percent permanent impairment of the penis, 73 percent permanent impairment of the left testicle
and 60 percent permanent impairment of the right testicle, for which he previously received
schedule award compensation.
In a February 11, 2020 report, Dr. Stamatakos used Table 7-8, page 147 of the A.M.A.,
Guides, to find a nine percent whole person impairment for the left testicle and a nine percent
permanent impairment for the right testicle. He applied the conversion table found in the FECA
Procedure Manual (9/15 = x/100) to find 60 percent permanent impairment of the left testicle and
right testicle. Next, Dr. Stamatakos used Table 7-6, page 144 to determine that appellant had a

16

M.M., Docket No. 17-0197 (issued May 1, 2018); W.C., 59 ECAB 374-75 (2008); Anna V. Burke, 57 ECAB 521,
523-24 (2006).
17

Supra note 1 at § 8107(c).

18

Id.

19

Supra note 13 at § 10.404(b).

20

See supra note 4 at Chapter 3.700.4(d)(2)(b)(January 2010).

21

See supra note 4 at Chapter 2.808.6(f) (March 2017).

6

three percent whole person impairment of the penis. Next, he used the conversion table found in
the FECA Procedure Manual (3/15 = x/100) to find 20 percent permanent impairment of the penis.
In a March 6, 2020 addendum, Dr. Stamatakos determined that appellant had a nine percent
whole person impairment of his left testicle, nine percent whole person impairment of his right
testicle, and a five percent whole person impairment of his penis. He further determined that
appellant had five percent whole person impairment of his penis.
Consistent with its procedures, OWCP properly referred the matter to a DMA for an
opinion regarding appellant’s permanent impairment in accordance with the sixth edition of the
A.M.A., Guides.22
In a May 22, 2020 report, OWCP’s DMA reviewed the medical record, including the
February 11 and March 6, 2020 addendum by Dr. Stamatakos. He noted that Dr. Stamatakos did
not use the conversion table in his March 6, 2020 addendum. OWCP’s DMA utilized the findings
by Dr. Stamatakos, the applicable tables from the A.M.A., Guides, and the conversion table found
in the FECA procedure manual. He determined that appellant had a nine percent whole person
impairment of the right and left testicles using Table 7-8, page 147. Applying the conversion table
found in the FECA Procedure Manual, OWCP’s DMA determined that appellant had 60 percent
permanent impairment of the left testicle and 60 percent permanent impairment of the right testicle.
Next, he determined that appellant had five percent whole person impairment of the penis using
Table 7-6, page 144. OWCP’s DMA applied the conversion table found in the FECA Procedure
Manual to find 33 percent permanent impairment of the penis. He properly explained that
appellant was not entitled to an additional schedule award under the A.M.A., Guides.
The Board finds that the DMA applied the appropriate tables of the A.M.A., Guides and
the FECA Procedure Manual conversion table to Dr. Stamatakos’ examination findings and
properly calculated 60 percent permanent impairment of the left testicle, 60 percent permanent
impairment of the right testicle, and a 33 percent permanent impairment of the penis. As there is
no medical evidence of record in conformance with the sixth edition of the A.M.A., Guides and
the FECA Procedure Manual conversion table, establishing that appellant has greater than the 73
percent permanent impairment of the left testicle, 60 percent permanent impairment of the right
testicle, and 33 percent permanent impairment of the penis previously awarded, the Board finds
that he has not met his burden of proof to establish that he is entitled to additional schedule award
compensation. 23
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased permanent impairment.

22

E.W., Docket No. 19-1720 (issued November 25, 2020).

23

See J.S., Docket No. 20-0739 (issued November 13, 2020).

7

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than 33
percent permanent impairment of the penis, 73 percent permanent impairment of the left testicle,
and 60 percent permanent impairment of the right testicle, for which he previously received
schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 20, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

